            Case 1:19-cv-03028 Document 1 Filed 04/04/19 Page 1 of 26



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
YASEEN TRAYNOR, on behalf of himself and :
all others similarly situated,                                         :
                                                                       :
                               Plaintiffs,                             :
                                                                       :   CLASS ACTION COMPLAINT
                                         v.                            :             AND
                                                                       :    DEMAND FOR JURY TRIAL
ART.COM, INC.,                                                         :
                                                                       :
                              Defendant.                               :
                                                                       :
                                                                       :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

                                                INTRODUCTION
1.        Plaintiff YASEEN TRAYNOR, on behalf of himself and others similarly situated,

          asserts the following claims against Defendant ART.COM, INC. as follows.

2.        Plaintiff is a visually-impaired and legally blind person who requires screen-

          reading software to read website content using his computer. Plaintiff uses the

          terms “blind” or “visually-impaired” to refer to all people with visual impairments

          who meet the legal definition of blindness in that they have a visual acuity with

          correction of less than or equal to 20 x 200. Some blind people who meet this

          definition have limited vision. Others have no vision.

3.        Based on a 2010 U.S. Census Bureau report, approximately 8.1 million people in

          the United States are visually impaired, including 2.0 million who are blind, and

          according to the American Foundation for the Blind’s 2015 report, approximately

          400,000 visually impaired persons live in the State of New York.

4.        Plaintiff brings this civil rights action against Defendant for its failure to design,

          construct, maintain, and operate its website to be fully accessible to and



                                                          -1-
      Case 1:19-cv-03028 Document 1 Filed 04/04/19 Page 2 of 26



     independently usable by Plaintiff and other blind or visually-impaired people.

     Defendant’s denial of full and equal access to its website, and therefore denial of

     its goods and services offered thereby, is a violation of Plaintiff’s rights under the

     Americans with Disabilities Act (“ADA”).

5.   Because Defendant’s website, www.art.com (the “Website” or “Defendant’s

     website”), is not equally accessible to blind and visually-impaired consumers, it

     violates the ADA. Plaintiff seeks a permanent injunction to cause a change in

     Defendant’s corporate policies, practices, and procedures so that Defendant’s

     website will become and remain accessible to blind and visually-impaired

     consumers.

                           JURISDICTION AND VENUE
6.   This Court has subject-matter jurisdiction over this action under 28 U.S.C. § 1331

     and 42 U.S.C. § 12181, as Plaintiff’s claims arise under Title III of the ADA, 42

     U.S.C. § 12181, et seq., and 28 U.S.C. § 1332.

7.   This Court has supplemental jurisdiction under 28 U.S.C. § 1367 over Plaintiff’s

     New York State Human Rights Law, N.Y. Exec. Law Article 15, (“NYSHRL”)

     and New York City Human Rights Law, N.Y.C. Admin. Code § 8-101 et seq.,

     (“NYCHRL”) claims.

8.   Venue is proper in this district under 28 U.S.C. §1391(b)(1) and (2) because

     Defendant conducts and continues to conduct a substantial and significant amount

     of business in this District, and a substantial portion of the conduct complained of

     herein occurred in this District because Plaintiff attempted to utilize, on a number

     of occasions, the subject Website within this Judicial District.




                                          -2-
       Case 1:19-cv-03028 Document 1 Filed 04/04/19 Page 3 of 26



9.    Defendant is subject to personal jurisdiction in this District. Defendant has been

      and is committing the acts or omissions alleged herein in the Southern District of

      New York that caused injury, and violated rights the ADA prescribes to Plaintiff

      and to other blind and other visually-impaired consumers. A substantial part of

      the acts and omissions giving rise to Plaintiff’s claims occurred in this District: on

      several separate occasions, Plaintiff has been denied the full use and enjoyment of

      the facilities, goods and services offered to the general public, on Defendant’s

      Website in New York County. These access barriers that Plaintiff encountered

      have caused a denial of Plaintiff’s full and equal access multiple times in the past,

      and now deter Plaintiff on a regular basis from accessing the Defendant’s Website

      in the future.

10.   This Court is empowered to issue a declaratory judgment under 28 U.S.C. §§

      2201 and 2202.

                                    THE PARTIES
11.   Plaintiff YASEEN TRAYNOR, at all relevant times, is a resident of Bronx, New

      York. Plaintiff is a blind, visually-impaired handicapped person and a member of

      a protected class of individuals under the ADA, under 42 U.S.C. § 12102(1)-(2),

      and the regulations implementing the ADA set forth at 28 CFR §§ 36.101 et seq.,

      the NYSHRL and NYCHRL.

12.   Defendant is and was at all relevant times a Delaware Corporation doing business

      in New York.

13.   Defendant’s Website, and its facilities, goods, and services offered thereupon, is

      a public accommodation within the definition of Title III of the ADA, 42 U.S.C. §

      12181(7).


                                           -3-
       Case 1:19-cv-03028 Document 1 Filed 04/04/19 Page 4 of 26



                               NATURE OF ACTION
14.   The Internet has become a significant source of information, a portal, and a tool

      for conducting business, doing everyday activities such as shopping, learning,

      banking, researching, as well as many other activities for sighted, blind and

      visually-impaired persons alike.

15.   In today’s tech-savvy world, blind and visually-impaired people have the ability

      to access websites using keyboards in conjunction with screen access software

      that vocalizes the visual information found on a computer screen or displays the

      content on a refreshable Braille display. This technology is known as screen-

      reading software. Screen-reading software is currently the only method a blind or

      visually-impaired person may independently access the internet. Unless websites

      are designed to be read by screen-reading software, blind and visually-impaired

      persons are unable to fully access websites, and the information, products, goods

      and contained thereon.

16.   Blind and visually-impaired users of Windows operating system-enabled

      computers and devices have several screen reading software programs available to

      them. Some of these programs are available for purchase and other programs are

      available without the user having to purchase the program separately. Job Access

      With Speech, otherwise known as “JAWS” is currently the most popular,

      separately purchased and downloaded screen-reading software program available

      for a Windows computer.

17.   For screen-reading software to function, the information on a website must be

      capable of being rendered into text. If the website content is not capable of being




                                          -4-
       Case 1:19-cv-03028 Document 1 Filed 04/04/19 Page 5 of 26



      rendered into text, the blind or visually-impaired user is unable to access the same

      content available to sighted users.

18.   The international website standards organization, the World Wide Web

      Consortium, known throughout the world as W3C, has published version 2.1 of

      the Web Content Accessibility Guidelines (“WCAG 2.1”). WCAG 2.1 are well-

      established guidelines for making websites accessible to blind and visually-

      impaired people. These guidelines are universally followed by most large

      business entities and government agencies to ensure their websites are accessible.

19.   Non-compliant websites pose common access barriers to blind and visually-

      impaired persons. Common barriers encountered by blind and visually impaired

      persons include, but are not limited to, the following:

         a. A text equivalent for every non-text element is not provided;

         b. Title frames with text are not provided for identification and navigation;

         c. Equivalent text is not provided when using scripts;

         d. Forms with the same information and functionality as for sighted persons

             are not provided;

         e. Information about the meaning and structure of content is not conveyed by

             more than the visual presentation of content;

         f. Text cannot be resized without assistive technology up to 200% without

             losing content or functionality;

         g. If the content enforces a time limit, the user is not able to extend, adjust or

             disable it;

         h. Web pages do not have titles that describe the topic or purpose;




                                            -5-
Case 1:19-cv-03028 Document 1 Filed 04/04/19 Page 6 of 26



 i. The purpose of each link cannot be determined from the link text alone or

    from the link text and its programmatically determined link context;

 j. One or more keyboard operable user interface lacks a mode of operation

    where the keyboard focus indicator is discernible;

 k. The    default   human    language    of   each   web       page   cannot   be

    programmatically determined;

 l. When a component receives focus, it may initiate a change in context;

 m. Changing the setting of a user interface component may automatically

    cause a change of context where the user has not been advised before

    using the component;

 n. Labels or instructions are not provided when content requires user input,

    which include CAPTCHA prompts that require the user to verify that he or

    she is not a robot;

 o. In content which is implemented by using markup languages, elements do

    not have complete start and end tags, elements are not nested according to

    their specifications, elements may contain duplicate attributes, and/or any

    IDs are not unique;

 p. Inaccessible Portable Document Format (PDFs); and,

 q. The name and role of all User Interface elements cannot be

    programmatically determined; items that can be set by the user cannot be

    programmatically set; and/or notification of changes to these items is not

    available to user agents, including assistive technology.




                                 -6-
       Case 1:19-cv-03028 Document 1 Filed 04/04/19 Page 7 of 26



                              STATEMENT OF FACTS
20.   Defendant is an art and home accessories retailer, and owns and operates

      www.art.com (its “Website”), offering features which should allow all consumers

      to access the goods and services and which Defendant ensures the delivery of

      such goods throughout the United States, including New York State.

21.   Defendant’s Website offers products and services for online sale and general

      delivery to the public. The Website offers features which ought to allow users to

      browse for items, access navigation bar descriptions and prices, and avail

      consumers of the ability to peruse the numerous items offered for sale.

22.   Plaintiff is a visually-impaired and legally blind person, who cannot use a

      computer without the assistance of screen-reading software. Plaintiff is, however,

      a proficient JAWS and NVDA screen-reader user and uses it to access the

      Internet. Plaintiff has visited the Website on separate occasions using a screen-

      reader.

23.   On multiple occasions in March of 2019, Plaintiff visited Defendant’s website,

      www.art.com, in an effort to browse for products to decorate his apartment.

      Despite his efforts, however, Plaintiff was denied a shopping experience similar

      to that of a sighted individual due to the website’s lack of a variety of features and

      accommodations, which effectively barred Plaintiff from being able to determine

      what specific products are offered for sale, browse the site in general, and to make

      any purchases.

24.   Among other things, the Website lacks prompting information necessary to allow

      Plaintiff, who uses the JAWS and NVDA screen reading programs, to locate and

      narrow down a specific field of desired products and price range. This omission


                                           -7-
       Case 1:19-cv-03028 Document 1 Filed 04/04/19 Page 8 of 26



      was exacerbated by the lack of alt. text, which is the invisible code embedded

      beneath a graphical image on a website As a result of the missing alt. text,

      Plaintiff was unable to equally discover those products offered.

25.   Defendant’s website, www.art.com, also requires the use of a mouse to initiate

      and complete a transaction. Yet Plaintiff cannot use a mouse because

      manipulating the mouse is a visual activity of moving the mouse pointer from one

      visual spot on the page to another. Thus, specifically, Plaintiff was denied the

      ability to independently purchase prints such as such as the "Quiet Moments," and

      "Full Frame Close Up Male Lion" sold on the website.

26.   In addition, Plaintiff was not able to determine whether a Live Chat was available

      or whether a phone number was posted, and if so, whether it was a 24/7 help line,

      as Plaintiff conducts much of his online shopping during the late evening hours.

      Nor did it provide Plaintiff with the ability to skim content, as Plaintiff was forced

      to manually scroll, line by line, in an effort to browse content of interest located

      toward the bottom of a given page.

27.   These access barriers effectively denied Plaintiff the ability to use and enjoy

      Defendant’s website the same way sighted individuals do.

28.   It is, upon information and belief, Defendant’s policy and practice to deny

      Plaintiff, along with other blind or visually-impaired users, access to Defendant’s

      website, and to therefore specifically deny the goods and services that are offered

      to the general public. Due to Defendant’s failure and refusal to remove access

      barriers to its website, Plaintiff and visually-impaired persons have been and are




                                           -8-
       Case 1:19-cv-03028 Document 1 Filed 04/04/19 Page 9 of 26



      still being denied equal access to Defendant’s Website, and the numerous goods

      and services and benefits offered to the public through the Website.

29.   More generally, while attempting to navigate the Website, Plaintiff encountered

      multiple accessibility barriers for blind or visually-impaired people that include,

      but are not limited to, the following:

         a. Lack of Alternative Text (“alt-text”), or a text equivalent. Alt-text is an

             invisible code embedded beneath a graphical image on a website. Web

             accessibility requires that alt-text be coded with each picture so that

             screen-reading software can speak the alt-text where a sighted user sees

             pictures, which includes CAPTCHA prompts. Alt-text does not change the

             visual presentation, but instead a text box shows when the mouse moves

             over the picture. The lack of alt-text on these graphics prevents screen

             readers from accurately vocalizing a description of the graphics. As a

             result, visually-impaired individuals are unable to determine what is on the

             website, browse available products, and find information on promotions

             and related goods and services available online.

         b. Empty Links That Contain No Text causing the function or purpose of

             the link to not be presented to the user. This can introduce confusion for

             keyboard and screen-reader users;

         c. Redundant Links where adjacent links go to the same URL address

             which results in additional navigation and repetition for keyboard and

             screen-reader users; and




                                           -9-
      Case 1:19-cv-03028 Document 1 Filed 04/04/19 Page 10 of 26



         d. Linked Images Missing Alt-text, which causes problems if an image

             within a link contains no text and that image does not provide alt-text. A

             screen reader then has no content to present the user as to the function of

             the link, including information contained in PDFs.

30.   Due to the inaccessibility of Defendant’s Website, blind and visually-impaired

      customers such as Plaintiff, who need screen-readers, cannot fully and equally use

      or enjoy the facilities, products, and services Defendant offers to the public on its

      Website. The access barriers Plaintiff encountered have caused a denial of

      Plaintiff’s full and equal access in the past, and now deter Plaintiff on a regular

      basis from visiting the Website, presently and in the future.

31.   If the Website was equally accessible to all, Plaintiff could independently

      navigate the Website and complete a desired transaction as sighted individuals do.

32.   Through his attempts to use the Website, Plaintiff has actual knowledge of the

      access barriers that make these services inaccessible and independently unusable

      by blind and visually-impaired people.

33.   Because simple compliance with the WCAG 2.1 Guidelines would provide

      Plaintiff and other visually-impaired consumers with equal access to the Website,

      Plaintiff alleges that Defendant has engaged in acts of intentional discrimination,

      including but not limited to the following policies or practices:

         a. Constructing and maintaining a website that is inaccessible to visually-

             impaired individuals, including Plaintiff;




                                          -10-
      Case 1:19-cv-03028 Document 1 Filed 04/04/19 Page 11 of 26



          b. Failure to construct and maintain a website that is sufficiently intuitive so as

                to be equally accessible to visually-impaired individuals, including Plaintiff;

                and,

          c. Failing to take actions to correct these access barriers in the face of ubstantial

                harm and discrimination to blind and visually-impaired consumers, such as

                Plaintiff, as a member of a protected class.

34.   Defendant therefore uses standards, criteria or methods of administration that have

      the effect of discriminating or perpetuating the discrimination of others, as alleged

      herein.

35.   The ADA expressly contemplates the injunctive relief that Plaintiff seeks in this

      action. In relevant part, the ADA requires:

      In the case of violations of . . . this title, injunctive relief shall include an order to
      alter facilities to make such facilities readily accessible to and usable by
      individuals with disabilities . . . Where appropriate, injunctive relief shall also
      include requiring the . . . modification of a policy . . .

      42 U.S.C. § 12188(a)(2).

36.   Because Defendant’s Website has never been equally accessible, and because

      Defendant lacks a corporate policy that is reasonably calculated to cause its

      Website to become and remain accessible, Plaintiff invokes 42 U.S.C. §

      12188(a)(2) and seeks a permanent injunction requiring Defendant to retain a

      qualified consultant acceptable to Plaintiff (“Agreed Upon Consultant”) to assist

      Defendant to comply with WCAG 2.1 guidelines for Defendant’s Website.

      Plaintiff seeks that this permanent injunction requires Defendant to cooperate with

      the Agreed Upon Consultant to:




                                            -11-
      Case 1:19-cv-03028 Document 1 Filed 04/04/19 Page 12 of 26



         a. Train Defendant’s employees and agents who develop the Website on

             accessibility compliance under the WCAG 2.1 guidelines;

         b. Regularly check the accessibility of the Website under the WCAG 2.1

             guidelines;

         c. Regularly test user accessibility by blind or vision-impaired persons to

             ensure that Defendant’s Website complies under the WCAG 2.1

             guidelines; and,

         d. Develop an accessibility policy that is clearly disclosed on Defendant’s

             Websites, with contact information for users to report accessibility-related

             problems.

37.   Although Defendant may currently have centralized policies regarding

      maintaining and operating its Website, Defendant lacks a plan and policy

      reasonably calculated to make them fully and equally accessible to, and

      independently usable by, blind and other visually-impaired consumers.

38.   Defendant has, upon information and belief, invested substantial sums in

      developing and maintaining their Website and has generated significant revenue

      from the Website. These amounts are far greater than the associated cost of

      making their Website equally accessible to visually impaired customers.

39.   Without injunctive relief, Plaintiff and other visually-impaired consumers will

      continue to be unable to independently use the Website, violating their rights.

                           CLASS ACTION ALLEGATIONS
40.   Plaintiff, on behalf of himself and all others similarly situated, seeks to certify a

      nationwide class under Fed. R. Civ. P. 23(a) and 23(b)(2): all legally blind

      individuals in the United States who have attempted to access Defendant’s Website


                                          -12-
      Case 1:19-cv-03028 Document 1 Filed 04/04/19 Page 13 of 26



      and as a result have been denied access to the equal enjoyment of goods and

      services, during the relevant statutory period.

41.   Plaintiff, on behalf of himself and all others similarly situated, seeks to certify a New

      York State subclass under Fed. R. Civ. P. 23(a) and 23(b)(2): all legally blind

      individuals in the State of New York who have attempted to access Defendant’s

      Website and as a result have been denied access to the equal enjoyment of those

      services, during the relevant statutory period.

42.   Plaintiff, on behalf of himself and all others similarly situated, seeks to certify a New

      York City subclass under Fed. R. Civ. P. 23(a) and 23(b)(2): all legally blind

      individuals in the City of New York who have attempted to access Defendant’s

      Website and as a result have been denied access to the equal enjoyment of goods and

      services offered, during the relevant statutory period.

43.   Common questions of law and fact exist amongst Class, including:

         a. Whether Defendant’s Website is a “public accommodation” under the

             ADA;

         b. Whether Defendant’s Website is a “place or provider of public

             accommodation” under the NYSHRL or NYCHRL;

         c. Whether Defendant’s Website denies the full and equal enjoyment of its

             products, services, facilities, privileges, advantages, or accommodations to

             people with visual disabilities, violating the ADA; and

         d. Whether Defendant’s Website denies the full and equal enjoyment of its

             products, services, facilities, privileges, advantages, or accommodations to

             people with visual disabilities, violating the NYSHRL or NYCHRL.




                                          -13-
      Case 1:19-cv-03028 Document 1 Filed 04/04/19 Page 14 of 26



44.   Plaintiff’s claims are typical of the Class. The Class, similarly to the Plaintiff, are

      severely visually impaired or otherwise blind, and claim that Defendant has

      violated the ADA, NYSYRHL or NYCHRL by failing to update or remove access

      barriers on its Website so either can be independently accessible to the Class.

45.   Plaintiff will fairly and adequately represent and protect the interests of the Class

      Members because Plaintiff has retained and is represented by counsel competent

      and experienced in complex class action litigation, and because Plaintiff has no

      interests antagonistic to the Class Members. Class certification of the claims is

      appropriate under Fed. R. Civ. P. 23(b)(2) because Defendant has acted or refused

      to act on grounds generally applicable to the Class, making appropriate both

      declaratory and injunctive relief with respect to Plaintiff and the Class as a whole.

46.   Alternatively, class certification is appropriate under Fed. R. Civ. P. 23(b)(3)

      because fact and legal questions common to Class Members predominate over

      questions affecting only individual Class Members, and because a class action is

      superior to other available methods for the fair and efficient adjudication of this

      litigation.

47.   Judicial economy will be served by maintaining this lawsuit as a class action in

      that it is likely to avoid the burden that would be otherwise placed upon the

      judicial system by the filing of numerous similar suits by people with visual

      disabilities throughout the United States.

                         FIRST CAUSE OF ACTION
                VIOLATIONS OF THE ADA, 42 U.S.C. § 12181 et seq.
48.   Plaintiff, on behalf of himself and the Class Members, repeats and realleges

      every allegation of the preceding paragraphs as if fully set forth herein.



                                           -14-
      Case 1:19-cv-03028 Document 1 Filed 04/04/19 Page 15 of 26



49.   Section 302(a) of Title III of the ADA, 42 U.S.C. § 12101 et seq., provides:

      No individual shall be discriminated against on the basis of disability in the full
      and equal enjoyment of the goods, services, facilities, privileges, advantages, or
      accommodations of any place of public accommodation by any person who owns,
      leases (or leases to), or operates a place of public accommodation.

      42 U.S.C. § 12182(a).

50.   Defendant’s Website is a public accommodations within the definition of Title III

      of the ADA, 42 U.S.C. § 12181(7). The Website is a service that is offered to the

      general public, and as such, must be equally accessible to all potential consumers.

51.   Under Section 302(b)(1) of Title III of the ADA, it is unlawful discrimination to

      deny individuals with disabilities the opportunity to participate in or benefit from

      the products, services, facilities, privileges, advantages, or accommodations of an

      entity. 42 U.S.C. § 12182(b)(1)(A)(i).

52.   Under Section 302(b)(1) of Title III of the ADA, it is unlawful discrimination to

      deny individuals with disabilities an opportunity to participate in or benefit from

      the products, services, facilities, privileges, advantages, or accommodation, which

      is equal to the opportunities afforded to other individuals. 42 U.S.C. §

      12182(b)(1)(A)(ii).

53.   Under Section 302(b)(2) of Title III of the ADA, unlawful discrimination also

      includes, among other things:

      [A] failure to make reasonable modifications in policies, practices, or procedures,
      when such modifications are necessary to afford such goods, services, facilities,
      privileges, advantages, or accommodations to individuals with disabilities, unless
      the entity can demonstrate that making such modifications would fundamentally
      alter the nature of such goods, services, facilities, privileges, advantages or
      accommodations; and a failure to take such steps as may be necessary to ensure
      that no individual with a disability is excluded, denied services, segregated or
      otherwise treated differently than other individuals because of the absence of
      auxiliary aids and services, unless the entity can demonstrate that taking such



                                          -15-
        Case 1:19-cv-03028 Document 1 Filed 04/04/19 Page 16 of 26



       steps would fundamentally alter the nature of the good, service, facility, privilege,
       advantage, or accommodation being offered or would result in an undue burden.

42 U.S.C. § 12182(b)(2)(A)(ii)-(iii).

54.    The acts alleged herein constitute violations of Title III of the ADA, and the

       regulations promulgated thereunder. Plaintiff, who is a member of a protected

       class of persons under the ADA, has a physical disability that substantially limits

       the major life activity of sight within the meaning of 42 U.S.C. §§ 12102(1)(A)-

       (2)(A). Furthermore, Plaintiff has been denied full and equal access to the

       Website, has not been provided services that are provided to other patrons who

       are not disabled, and has been provided services that are inferior to the services

       provided to non-disabled persons. Defendant has failed to take any prompt and

       equitable steps to remedy its discriminatory conduct. These violations are

       ongoing.

55.    Under 42 U.S.C. § 12188 and the remedies, procedures, and rights set forth and

       incorporated therein, Plaintiff, requests relief as set forth below.

                             SECOND CAUSE OF ACTION
                            VIOLATIONS OF THE NYSHRL
56.    Plaintiff, on behalf of himself and the New York State Sub-Class Members, repeats

       and realleges every allegation of the preceding paragraphs as if fully set forth

       herein.

57.    N.Y. Exec. Law § 296(2)(a) provides that it is “an unlawful discriminatory

       practice for any person, being the owner, lessee, proprietor, manager,

       superintendent, agent or employee of any place of public accommodation . . .

       because of the . . . disability of any person, directly or indirectly, to refuse,




                                            -16-
      Case 1:19-cv-03028 Document 1 Filed 04/04/19 Page 17 of 26



      withhold from or deny to such person any of the accommodations, advantages,

      facilities or privileges thereof.”

58.   Defendant and Defendant’s Website, because of their sale of goods to the general

      public, constitute sales establishments and public accommodations within the

      definition of N.Y. Exec. Law § 292(9). Defendant’s Website is a service,

      privilege or advantage of Defendant.

59.   Defendant is subject to New York Human Rights Law because it owns and

      operates its Website. Defendant is a person within the meaning of N.Y. Exec.

      Law § 292(1).

60.   Defendant is violating N.Y. Exec. Law § 296(2)(a) in refusing to update or

      remove access barriers to its Website, causing its Website to be completely

      inaccessible to the blind. This inaccessibility denies blind patrons full and equal

      access to the facilities, services that Defendant makes available to the non-

      disabled public.

61.   Under N.Y. Exec. Law § 296(2)(c)(i), unlawful discriminatory practice includes,

      among other things, “a refusal to make reasonable modifications in policies,

      practices, or procedures, when such modifications are necessary to afford

      facilities, privileges, advantages or accommodations to individuals with

      disabilities, unless such person can demonstrate that making such modifications

      would fundamentally alter the nature of such facilities, privileges, advantages or

      accommodations being offered or would result in an undue burden".

62.   Under N.Y. Exec. Law § 296(2)(c)(ii), unlawful discriminatory practice also

      includes, “a refusal to take such steps as may be necessary to ensure that no




                                           -17-
      Case 1:19-cv-03028 Document 1 Filed 04/04/19 Page 18 of 26



      individual with a disability is excluded or denied services because of the absence

      of auxiliary aids and services, unless such person can demonstrate that taking

      such steps would fundamentally alter the nature of the facility, privilege,

      advantage or accommodation being offered or would result in an undue burden.”

63.   Readily available, well-established guidelines exist on the Internet for making

      websites accessible to the blind and visually impaired. These guidelines have been

      followed by other large business entities and government agencies in making their

      website accessible, including but not limited to: adding alt-text to graphics and

      ensuring that all functions can be performed using a keyboard. Incorporating the

      basic components to make its Website accessible would neither fundamentally

      alter the nature of Defendant’s business nor result in an undue burden to

      Defendant.

64.   Defendant’s actions constitute willful intentional discrimination against the class

      on the basis of a disability in violation of the NYSHRL, N.Y. Exec. Law § 296(2)

      in that Defendant has:

         a. constructed and maintained a website that is inaccessible to blind class

             members with knowledge of the discrimination; and/or

         b. constructed and maintained a website that is sufficiently intuitive and/or

             obvious that is inaccessible to blind class members; and/or

         c. failed to take actions to correct these access barriers in the face of

             substantial harm and discrimination to blind class members.

65.   Defendant has failed to take any prompt and equitable steps to remedy their

      discriminatory conduct. These violations are ongoing.




                                         -18-
      Case 1:19-cv-03028 Document 1 Filed 04/04/19 Page 19 of 26



66.   Defendant discriminates, and will continue in the future to discriminate against

      Plaintiff and New York State Sub-Class Members on the basis of disability in the

      full and equal enjoyment of the products, services, facilities, privileges,

      advantages, accommodations and/or opportunities of Defendant’s Website under

      § 296(2) et seq. and/or its implementing regulations. Unless the Court enjoins

      Defendant from continuing to engage in these unlawful practices, Plaintiff and the

      Sub-Class Members will continue to suffer irreparable harm.

67.   Defendant’s actions were and are in violation of New York State Human Rights

      Law and therefore Plaintiff invokes his right to injunctive relief to remedy the

      discrimination.

68.   Plaintiff is also entitled to compensatory damages, as well as civil penalties and

      fines under N.Y. Exec. Law § 297(4)(c) et seq. for each and every offense.

69.   Plaintiff is also entitled to reasonable attorneys’ fees and costs.

70.   Under N.Y. Exec. Law § 297 and the remedies, procedures, and rights set forth

      and incorporated therein Plaintiff prays for judgment as set forth below.

                       THIRD CAUSE OF ACTION
         VIOLATION OF THE NEW YORK STATE CIVIL RIGHTS LAW
71.   Plaintiff, on behalf of himself and the New York State Sub-Class Members, repeats

      and realleges every allegation of the preceding paragraphs as if fully set forth

      herein.

72.   Plaintiff served notice thereof upon the attorney general as required by N.Y.

      Civil Rights Law § 41.

73.   N.Y. Civil Rights Law § 40 provides that “all persons within the jurisdiction of

      this state shall be entitled to the full and equal accommodations, advantages,



                                           -19-
      Case 1:19-cv-03028 Document 1 Filed 04/04/19 Page 20 of 26



      facilities and privileges of any places of public accommodations, resort or

      amusement, subject only to the conditions and limitations established by law and

      applicable alike to all persons. No persons, being the owner, lessee, proprietor,

      manager, superintendent, agent, or employee of any such place shall directly or

      indirectly refuse, withhold from, or deny to any person any of the

      accommodations, advantages, facilities and privileges thereof . . .”

74.   N.Y. Civil Rights Law § 40-c(2) provides that “no person because of . . . disability,

      as such term is defined in section two hundred ninety-two of executive law, be

      subjected to any discrimination in his or her civil rights, or to any harassment, as

      defined in section 240.25 of the penal law, in the exercise thereof, by any other

      person or by any firm, corporation or institution, or by the state or any agency or

      subdivision.”

75.   Defendant’s Website is a service, privilege or advantage of Defendant and its

      Website which offers such goods and services to the general public is required to

      be equally accessible to all.

76.   Defendant is subject to New York Civil Rights Law because it owns and operates

      their Website, and Defendant is a person within the meaning of N.Y. Civil Law §

      40-c(2).

77.   Defendant is violating N.Y. Civil Rights Law § 40-c(2) in refusing to update or

      remove access barriers to its Website, causing its Website and the goods and

      services integrated with such Website to be completely inaccessible to the blind.

      This inaccessibility denies blind patrons full and equal access to the facilities,

      goods and services that Defendant makes available to the non-disabled public.




                                          -20-
      Case 1:19-cv-03028 Document 1 Filed 04/04/19 Page 21 of 26



78.   N.Y. Civil Rights Law § 41 states that “any corporation which shall violate any of

      the provisions of sections forty, forty-a, forty-b or forty-two . . . shall for each and

      every violation thereof be liable to a penalty of not less than one hundred dollars

      nor more than five hundred dollars, to be recovered by the person aggrieved

      thereby . . .”

79.   Under NY Civil Rights Law § 40-d, “any person who shall violate any of the

      provisions of the foregoing section, or subdivision three of section 240.30 or

      section 240.31 of the penal law, or who shall aid or incite the violation of any of

      said provisions shall for each and every violation thereof be liable to a penalty of

      not less than one hundred dollars nor more than five hundred dollars, to be

      recovered by the person aggrieved thereby in any court of competent jurisdiction

      in the county in which the defendant shall reside ...”

80.   Defendant has failed to take any prompt and equitable steps to remedy its

      discriminatory conduct. These violations are ongoing.

81.   Defendant discriminates, and will continue in the future to discriminate against

      Plaintiff and New York State Sub-Class Members on the basis of disability are

      being    directly   or   indirectly   refused,   withheld    from,   or   denied    the

      accommodations, advantages, facilities and privileges thereof in § 40 et seq.

      and/or its implementing regulations.

82.   Plaintiff is entitled to compensatory damages of five hundred dollars per instance,

      as well as civil penalties and fines under N.Y. Civil Law § 40 et seq. for each and

      every offense.




                                            -21-
      Case 1:19-cv-03028 Document 1 Filed 04/04/19 Page 22 of 26



                            FOURTH CAUSE OF ACTION
                           VIOLATIONS OF THE NYCHRL
83.   Plaintiff, on behalf of himself and the New York City Sub-Class Members,

      repeats and realleges every allegation of the preceding paragraphs as if fully set

      forth herein.

84.   N.Y.C. Administrative Code § 8-107(4)(a) provides that “It shall be an unlawful

      discriminatory practice for any person, being the owner, lessee, proprietor,

      manager, superintendent, agent or employee of any place or provider of public

      accommodation, because of . . . disability . . . directly or indirectly, to refuse,

      withhold from or deny to such person, any of the accommodations, advantages,

      facilities or privileges thereof.”

85.   Defendant’s Website is a sales establishment and public accommodation within

      the definition of N.Y.C. Admin. Code § 8-102(9).

86.   Defendant is subject to NYCHRL because it owns and operates its Website,

      making it a person within the meaning of N.Y.C. Admin. Code § 8-102(1).

87.   Defendant is violating N.Y.C. Administrative Code § 8-107(4)(a) in refusing to

      update or remove access barriers to Website, causing its Website and the services

      integrated with such Website to be completely inaccessible to the blind. This

      inaccessibility denies blind patrons full and equal access to the facilities, products,

      and services that Defendant makes available to the non-disabled public.

88.   Defendant is required to “make reasonable accommodation to the needs of

      persons with disabilities . . . any person prohibited by the provisions of [§ 8-107 et

      seq.] from discriminating on the basis of disability shall make reasonable

      accommodation to enable a person with a disability to . . . enjoy the right or rights



                                           -22-
      Case 1:19-cv-03028 Document 1 Filed 04/04/19 Page 23 of 26



      in question provided that the disability is known or should have been known by

      the covered entity.” N.Y.C. Admin. Code § 8-107(15)(a).

89.   Defendant’s actions constitute willful intentional discrimination against the Sub-

      Class on the basis of a disability in violation of the N.Y.C. Administrative Code §

      8-107(4)(a) and § 8-107(15)(a) in that Defendant has:

         a. constructed and maintained a website that is inaccessible to blind class

             members with knowledge of the discrimination; and/or

         b. constructed and maintained a website that is sufficiently intuitive and/or

             obvious that is inaccessible to blind class members; and/or

         c. failed to take actions to correct these access barriers in the face of

             substantial harm and discrimination to blind class members.

90.   Defendant has failed to take any prompt and equitable steps to remedy their

      discriminatory conduct. These violations are ongoing.

91.   As such, Defendant discriminates, and will continue in the future to discriminate

      against Plaintiff and members of the proposed class and subclass on the basis of

      disability in the full and equal enjoyment of the products, services, facilities,

      privileges, advantages, accommodations and/or opportunities of its Website under

      § 8-107(4)(a) and/or its implementing regulations. Unless the Court enjoins

      Defendant from continuing to engage in these unlawful practices, Plaintiff and

      members of the class will continue to suffer irreparable harm.

92.   Defendant’s actions were and are in violation of the NYCHRL and therefore

      Plaintiff invokes his right to injunctive relief to remedy the discrimination.




                                           -23-
      Case 1:19-cv-03028 Document 1 Filed 04/04/19 Page 24 of 26



93.   Plaintiff is also entitled to compensatory damages, as well as civil penalties and

      fines under N.Y.C. Administrative Code § 8-120(8) and § 8-126(a) for each

      offense as well as punitive damages pursuant to § 8-502.

94.   Plaintiff is also entitled to reasonable attorneys’ fees and costs.

95.   Under N.Y.C. Administrative Code § 8-120 and § 8-126 and the remedies,

      procedures, and rights set forth and incorporated therein Plaintiff prays for

      judgment as set forth below.

                              FIFTH CAUSE OF ACTION
                               DECLARATORY RELIEF
96.   Plaintiff, on behalf of himself and the Class and New York State and City Sub-

      Classes Members, repeats and realleges every allegation of the preceding

      paragraphs as if fully set forth herein.

97.   An actual controversy has arisen and now exists between the parties in that

      Plaintiff contends, and is informed and believes that Defendant denies, that its

      Website contains access barriers denying blind customers the full and equal

      access to the products, services and facilities of its Website, which Defendant

      owns, operations and controls, fails to comply with applicable laws including, but

      not limited to, Title III of the Americans with Disabilities Act, 42 U.S.C. §§

      12182, et seq., N.Y. Exec. Law § 296, et seq., and N.Y.C. Admin. Code § 8-107,

      et seq. prohibiting discrimination against the blind.

98.   A judicial declaration is necessary and appropriate at this time in order that each

      of the parties may know their respective rights and duties and act accordingly.




                                           -24-
          Case 1:19-cv-03028 Document 1 Filed 04/04/19 Page 25 of 26



                                    PRAYER FOR RELIEF
          WHEREFORE, Plaintiff respectfully requests this Court grant the following

relief:

    a. A preliminary and permanent injunction to prohibit Defendant from violating the

          Americans with Disabilities Act, 42 U.S.C. §§ 12182, et seq., N.Y. Exec. Law §

          296, et seq., N.Y.C. Administrative Code § 8-107, et seq., and the laws of New

          York;

    b. A preliminary and permanent injunction requiring Defendant to take all the steps

          necessary to make its Website into full compliance with the requirements set forth

          in the ADA, and its implementing regulations, so that the Website is readily

          accessible to and usable by blind individuals;

    c. A declaration that Defendant owns, maintains and/or operates its Website in a

          manner that discriminates against the blind and which fails to provide access for

          persons with disabilities as required by Americans with Disabilities Act, 42

          U.S.C. §§ 12182, et seq., N.Y. Exec. Law § 296, et seq., N.Y.C. Administrative

          Code § 8-107, et seq., and the laws of New York;

    d. An order certifying the Class and Sub-Classes under Fed. R. Civ. P. 23(a) &

          (b)(2) and/or (b)(3), appointing Plaintiff as Class Representative, and his attorneys

          as Class Counsel;

    e. Compensatory damages in an amount to be determined by proof, including all

          applicable statutory and punitive damages and fines, to Plaintiff and the proposed

          class and subclasses for violations of their civil rights under New York State

          Human Rights Law and City Law;

    f. Pre- and post-judgment interest;


                                              -25-
         Case 1:19-cv-03028 Document 1 Filed 04/04/19 Page 26 of 26



   g. An award of costs and expenses of this action together with reasonable attorneys’

         and expert fees; and

   h. Such other and further relief as this Court deems just and proper.

                             DEMAND FOR TRIAL BY JURY
         Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury on all questions

of fact the Complaint raises.

Dated:      Hackensack, New Jersey             /s/ Dov Mittelman
            April 4, 2019

                                               STEIN SAKS, PLLC

                                               By: Dov Mittelman
                                               Dov Mittelman, Esq.
                                               Mittelmandov@yahoo.com
                                               285 Passaic Street
                                               Hackensack, NJ 07601
                                               Tel: (201) 282-6500
                                               Fax: (201) 282-6501
                                               ATTORNEYS FOR PLAINTIFF




                                             -26-
